State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 6, 2014                    517789
________________________________

In the Matter of SYRACUSE
   HAULERS WASTE REMOVAL,
   INC.,
                    Appellant,
      v                                      MEMORANDUM AND ORDER

MADISON COUNTY DEPARTMENT OF
   SOLID WASTE AND SANITATION
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 10, 2014

Before:    Lahtinen, J.P., McCarthy, Rose, Lynch and Devine, JJ.

                              __________


     Edward A. O'Hara III, Syracuse, for appellant.

      Buchan & Sutter, PC, Constantia (Sharon A. Sutter of
counsel), for respondents.

                              __________


Rose, J.

      Appeal from a judgment of the Supreme Court (Cerio, J.),
entered December 12, 2012 in Madison County, which dismissed
petitioner's application, in a combined proceeding pursuant to
CPLR article 78 and action for declaratory judgment, to review a
determination of respondent Madison County Board of Hearing
finding that petitioner violated Local Law No. 3 (2004) of the
County of Madison.

      Petitioner is a commercial waste hauler holding a permit
from the Department of Environmental Conservation (hereinafter
DEC) and a license to collect and dispose of commercial waste in
                              -2-                517789

Madison County. When petitioner collected 16 loads of
construction debris from two building renovation sites in the
County and failed to deliver them to the County's landfill for
disposal, respondent Madison County Department of Solid Waste and
Sanitation cited petitioner for violating the flow control
provisions of Local Law No. 3 (2004) of the County of Madison.
After a hearing, respondent Madison County Board of Hearing
(hereinafter the Board) found that petitioner had violated Local
Law No. 3. Petitioner then commenced this combined proceeding
pursuant to CPLR article 78 and action for declaratory judgment
challenging the Board's interpretation of Local Law No. 3.
Supreme Court dismissed the petition, and petitioner appeals. We
affirm.

      As relevant here, section III (4) (a) of Local Law No. 3
provides that "[a]ll [w]aste [c]ollectors . . . shall deliver all
. . . [c]onstruction and [d]emolition [d]ebris generated within
the County, other than . . . [r]ecyclables separated at the point
of generation for separate collection, to the County [l]andfill
for disposal." Construction and demolition debris is defined as
"[s]olid [w]aste resulting from construction, remodeling, repair
and demolition of structures . . . buildings and land clearing.
Such wastes include, but are not limited to, bricks, concrete and
other masonry materials" (Local Law No. 3 [2004] of County of
Madison § I [f]).

      Relying on petitioner's own billing description of the 16
loads removed from the County, the Board determined that they
contained construction and demolition debris as defined by the
statute, rather than recyclables separated at the point of
generation. Notably, petitioner does not dispute the Board's
factual findings or seek to challenge the determination on
substantial evidence grounds. Instead, petitioner challenges the
Board's interpretation of Local Law No. 3 as unreasonable,
claiming that because most of the contents of the loads were
ultimately recycled, the loads were in fact separated from other
forms of solid waste at the point of generation. Our review,
however, is limited to whether the Board exceeded its authority,
violated the local law or acted in an arbitrary and capricious
manner (see CPLR 7803 [3]; Matter of Protect the Adirondacks!
Inc. v Adirondack Park Agency, 121 AD3d 63, 70 [2014]; Matter of
                              -3-                  517789

Small v City of N.Y. Dept. of Sanitation, 74 AD3d 828, 829
[2010]). In view of the Board's finding that the 16 loads were
construction debris, and not recyclables, we cannot say that its
interpretation of Local Law No. 3 requiring construction debris
to be delivered to the Madison County Landfill was "without sound
basis in reason and . . . without regard to the facts" (Matter of
Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns
of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231
[1974]; see Matter of Aides at Home, Inc. v State of N.Y.
Workers' Compensation Bd., 76 AD3d 727, 728 [2010]; Matter of
Holden's Haulers v Madison County Dept. of Solid Waste &
Sanitation, 9 AD3d 593, 594 [2004]).

      Nor do we find any merit to petitioner's contention that
the requirements of Local Law No. 3 are superceded by the
Environmental Conservation Law and DEC policy in favor of
recycling. Pursuant to ECL 27-0711, local laws governing
municipal solid waste management and recycling that are stricter
than the state legislation, but not inconsistent with it, are
explicitly permitted (see Town of Concord v Duwe, 4 NY3d 870, 873
[2005]; Town of LaGrange v Giovenetti Enters., 123 AD2d 688, 689
[1986]). Moreover, petitioner's own DEC permit requires it to
comply with all local laws. Inasmuch as petitioner failed to
establish that the Board's determination exceeded its authority
or was made in violation of law, Supreme Court properly dismissed
the petition.

     Lahtinen, J.P., McCarthy, Lynch and Devine, JJ., concur.


     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court